Citation Nr: 9918700	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  92-53 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1973 to January 
1975.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1991 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for an acquired psychiatric disorder.  
The veteran filed a timely appeal, and in December 1993, the 
Board found that new and material evidence had been submitted 
to reopen the veteran's claim, but denied service connection 
on the merits.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
December 1995 vacated the Board's decision on the basis that 
a 1975 treatment record had not been addressed.  Pursuant to 
the Court's decision, in May 1996, the Board remanded the 
case to the RO for review of the 1975 treatment record by the 
treating physician and by a VA physician.  The requested 
development had been completed, and the case was returned to 
the Board for further review.  

In June 1997, the Board issued a decision again denying the 
veteran's claim for service connection on the merits.  The 
veteran again appealed that decision to the Court.  In a 
December 1998 Order, the Court vacated the Board's June 1997 
decision, and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for 
Remand to Stay Proceedings (Joint Motion).  


REMAND

In its Order vacating and remanding the Board's June 1997 
decision, the Court determined that further development and 
adjudication were required.  In particular, the Court stated 
that the matter should be referred back to the RO to have the 
VA examining physician, Dr. Vincent Liberto, provide a 
supporting discussion and rationale for his stated opinion of 
September 1996, or explain the reasoning behind his most 
recent medical opinion of September 1996 in light of an 
earlier contradictory opinion he issued in 1991.  The Court 
further indicated that the duty to ensure compliance with the 
terms of the May 1996 Remand decision had not been fulfilled.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

As noted, in a May 1996 Remand decision, the Board referred 
the case back to the RO for a VA medical opinion from Dr. 
Liberto and one other VA physician regarding the etiology of 
the veteran's acquired psychiatric disorder.  In that Remand, 
the Board noted that Dr. Liberto, in January 1991, had issued 
a written opinion that the veteran's acquired psychiatric 
disorder had "apparently had its beginnings" during the 
veteran's active service.  The Board requested that the VA 
physicians offer an opinion as to the date of onset of the 
veteran's acquired psychiatric disorder.  Pursuant to that 
Remand, the veteran's claims file was reviewed, and a medical 
report by the VA physicians was issued in September 1996.  
The report concluded that the veteran's acquired psychiatric 
disorder had its onset in December 1984.  However, the report 
failed to address Dr. Liberto's earlier assessment of January 
1991 that the veteran's psychiatric disability had 
"apparently" had its onset in service, or to reconcile the 
findings of the January 1991 report with the conclusion 
reached in September 1996.  

The Court found that the September 1996 examination report 
failed to comply with the Board's May 1996 Remand.  The Court 
directed that the veteran's claims file should be referred to 
the two physicians who had conducted the September 1996 
review in order to address Dr. Liberto's January 1991 report 
and assess that report in light of the conclusions reached in 
their report of September 1996.  

Accordingly, this case is REMANDED for the following action:  

1.  The veteran's claims file should be 
referred to the VA physicians, Drs. 
Vincent Liberto and Robert Lundy, who had 
conducted the review and issued the 
report of September 1996, for review.  
The examiners are requested to review all 
pertinent medical records in the 
veteran's claims file, including the 
report of January 1991 issued by Dr. 
Liberto, and to specify the date of onset 
of the earliest manifestation of the 
veteran's acquired psychiatric disorder.  
Further, the examiners should address the 
apparent discrepancy between the 
conclusions reached in the January 1991 
report by Dr. Liberto and the subsequent 
examination report of September 1996.  
The report of the examination should 
include a complete rationale for all 
opinions expressed.  

2.  Thereafter, the RO should take all 
necessary steps to ensure compliance with 
the above requested action.  When full 
compliance has been achieved, the RO 
should adjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder in light of 
all the evidence of record.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this REMAND is to comply with the Order of the 
Court, to obtain additional information and development, and 
to ensure that all due process requirements are met.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal, 
subject to controlling regulations on this point, including 
38 C.F.R. § 20.1304 (1998).  No action is required of the 
veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










